 

 

Exhibit 10.24

 

 

February 24, 2016

 

 

William F. Doyle

c/o WFD Ventures

1500 Broadway

29th Floor

New York, NY  10036

 

Re:Amendment No. 2 to Consulting Services Agreement dated June 24, 2014

 

Dear Mr. Doyle:

 

This letter (“Amendment”) is to confirm our understanding concerning an
amendment to be made with respect to the Consulting Services Agreement dated as
of the 24th day of June 2014 (the “Agreement”), between NovoCure Limited
(“Company”) and William F. Doyle (“Consultant”).  All terms not otherwise
defined herein are used as defined in the Agreement.

 

The purpose of this Amendment is to extend the term of the Agreement.

 

The Agreement is hereby amended as follows:

 

 

1.

The parties hereby agree to extend the term of the Agreement for one (1) year
commencing as of January 1, 2016 and continuing through December 31, 2016.    

 

 

2.

Except as amended hereby, the Agreement remains in full force and effect.

 

If the foregoing accurately reflects your understanding as to these matters,
please indicate your agreement in the space provided below, and return one
fully-executed original to me.

 

Very truly yours,

 

/s/ Asaf Danziger

 

Asaf Danziger

CEO

Acknowledged and agreed to by:

 

 

By: /s/ William F. Doyle

       William F. Doyle

       Date:  February 24, 2016

 

 

1

 